
	
		I
		111th CONGRESS
		2d Session
		H. R. 5292
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Ms. Pingree of Maine
			 (for herself and Mr. Michaud)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the continuation of full-service operations at
		  the commissary and exchange stores serving Naval Air Station, Brunswick,
		  Maine.
	
	
		1.Operations at Navy Exchange
			 Service Command store, Brunswick, Maine
			(a)Continuation of
			 operations through fiscal year 2011The Secretary of the Navy shall operate the
			 Navy Exchange Service Command store in Brunswick, Maine, through September 30,
			 2011, and may not take any action to reduce or to terminate the sale of goods
			 at such store during fiscal year 2011.
			(b)Operation To
			 assess profitability of storeCommencing January 1, 2011, the Secretary
			 shall operate the Navy Exchange Service Command store in Brunswick, Maine, for
			 a period of not less than one year in a manner designed to provide for a
			 determination of the profitability of the store.
			(c)Report on
			 management of store
				(1)Report
			 requiredNot later than
			 February 1, 2011, the Secretary shall submit to the congressional defense
			 committees and to the Comptroller General of the United States a report on the
			 management of the Navy Exchange Service Command store in Brunswick,
			 Maine.
				(2)ElementsThe
			 report under paragraph (1) shall include the following:
					(A)Financial
			 statements of the store for the five fiscal years ending on September 30,
			 2010.
					(B)A description and
			 analysis of constraints to achieving profitability for the store on a per year
			 basis during the five calendar years ending on December 31, 2010, if
			 profitability for the store was not achieved during such calendar years.
					(C)A projection for
			 future profitability for the store during the five calendar years beginning on
			 January 1, 2011, including pro forma financial statements for that period and a
			 detailed discussion of the financial, operational, and other assumptions
			 through which such pro forma statements were developed.
					(D)A full description
			 and assessment of management actions required to achieve profitability for the
			 store during the period of assessment under subsection (b) and during the four
			 following calendar years, including such recommendations for legislative or
			 administrative action to enhance the profitability of the store during such
			 five years as the Secretary considers appropriate.
					(E)A discussion of
			 the financial implications for the operation of a combined exchange and
			 commissary store of the actions described under subparagraph (D).
					(F)Such other matters
			 as the Secretary considers appropriate.
					(d)Comptroller
			 general reportNot later than April 1, 2011, the Comptroller
			 General of the United States shall submit to the congressional defense
			 committees a report setting forth an audit of the report submitted under
			 subsection (c), including an analysis of the elements in the report and such
			 recommendations regarding the matters covered by the report as the Comptroller
			 General considers appropriate.
			2.Operations at
			 Defense Commissary Agency commissary store, Topsham, Maine
			(a)Maintenance of
			 full-Service operations through fiscal year 2011Using amounts authorized to be appropriated
			 for operation and maintenance for the Navy, the Secretary of the Navy shall
			 maintain operations at the Defense Commissary Agency commissary store in
			 Topsham, Maine, at a level of full-service operations until September 30,
			 2011.
			(b)Prohibition on
			 use of funds for termination of operationsNo amounts may be obligated or expended to
			 reduce the level of operations of, terminate operations of, or otherwise
			 disestablish the Defense Commissary Agency commissary store in Topsham, Maine,
			 during fiscal year 2011.
			
